DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 12, 13 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Johnson et al. (Pub. No.: US 2015/0199847 A1).
Regarding claim 12, Johnson discloses a mobile work machine comprising: 
 	an operator compartment (15, FIG. 2) comprising an operator interface mechanism configured to receive operator input (17, 18; FIG. 2); 
 	a visual indicator mechanism located in the operator compartment and movable between a first position (18, FIG. 2) and a second position (204, FIG. 3 and ¶ 37); 

 	a visualization system configured to control the visual indicator mechanism to generate a visual indication of the detected machine state (49, 56; FIG. 6).

Regarding claim 13, Johnson discloses the mobile work machine, wherein the visual indicator mechanism comprises a multi-color lighting assembly, and, when in the second position, the multi-color lighting assembly is located over an operator seat in the operator compartment (via headset, different color overlays… ¶ 43).
 
Regarding claim 16, Johnson discloses the mobile work machine of claim 12, wherein the visual indication generated by the visual indicator mechanism is visible from positions on the worksite outside the operator compartment in substantially three hundred and sixty degrees (Cameras surrounding the vehicle is interpreted to read on the 360 degree worksite around the vehicle, FIG. 4).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1 - 11 and 17 - 20 are rejected under 35 U.S.C. 103 as being unpatentable over Johnson et al. (Pub. No.: US 2015/0199847 A1) in view of Foster et al. (Patent No.: US 9,849,828 B2).
Regarding claim 1, Johnson teaches a mobile work machine (10, FIG. 1) comprising: 
 	an operator compartment (15, FIG. 2) comprising an operator interface mechanism configured to receive operator input (17, 18; FIG. 2); and 
 	a visualization system (Head mountable display system including a visual image system  based on position and orientation of the operators head relative to the work site, See Abstract) configured to control a visual indicator mechanism in the operator compartment to generate a visual indication of the detected machine state (See claim 6 and 45, 56; FIG. 6).
a control system configured to generate a control signal to control the mobile work machine in an unmanned operation mode on a worksite; a machine state detection system configured to detect a machine state of the mobile work machine in the unmanned operation mode.  However, in the same field of endeavor, Foster teaches a status indicator for an autonomous agricultural vehicle including a sensor assembly to facilitate autonomous control of the vehicle (col. 5, lines 48-57).  The vehicle may operate in an automatic mode in which the processor controls the operation of the vehicle (col. 6, lines 40-50).     
 	It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify the visualization system taught by Johnson to be configured to generate a control signal to control the mobile work machine in an unmanned operation mode on a worksite; a machine state detection system configured to detect a machine state of the mobile work machine in the unmanned operation mode as taught by Foster to enhance operator convenience (due to remote autonomous control, col. 1, lines 14-20).  

Regarding claim 2, Johnson discloses the mobile work machine, wherein the visual indicator mechanism comprises a multi-color lighting assembly (light emitting diode package ¶ 35 and Pixel of images ¶ 48).

Regarding claim 3, Johnson discloses the mobile work machine, wherein the multi-color lighting assembly is movable between a first position and a second position (204, FIG. 3). 
Regarding claim 4, Johnson discloses the mobile work machine, wherein the visualization system is configured to control the multi-color lighting assembly based on whether the multi-color lighting assembly is in the second position (204, FIG. 3).

Regarding claim 5, Foster teaches the mobile work machine, and further comprising: mode switching logic configured to initiate the unmanned operation mode based on detecting that the multi-color lighting assembly is in the second position (col. 6, lines 40-50).     
 	It would have been obvious to modify Johnson to comprise mode switching logic configured to initiate the unmanned operation mode based on detecting that the multi-color lighting assembly is in the second position as taught by Foster to enhance operator convenience (due to remote autonomous control, col. 1, lines 14-20).  

Regarding claim 6, Johnson discloses the mobile work machine, wherein, when in the second position, the multi-color lighting assembly is located above an operator seat in the operator compartment (204, FIG. 3).

Regarding claim 7, Johnson discloses the mobile work machine, wherein the visual indication generated by the visual indicator mechanism is visible from positions on the worksite outside the operator compartment in substantially three hundred and sixty degrees (32, FIG. 4). 


Regarding claim 8, Johnson discloses the mobile work machine, and further comprising: an object detection system configured to detect an object on the worksite, and the machine state comprises an object detection state corresponding to the detected object (¶¶ 53-54).

Regarding claim 9, Johnson discloses the mobile work machine, wherein the visualization system is configured to generate the visual indication to indicate a direction of the detected object relative to the mobile work machine (¶¶ 52-54).

Regarding claim 10, Foster teaches the mobile work machine, wherein the machine state comprises a mission plan execution state, and the control system is configured to control the mobile work machine in accordance with a mission plan that defines a set of worksite operations (plan indicating a desired path of the vehicle col. 7, lines 6-21).
 	It would have been obvious to modify Johnson to wherein the machine state comprises a mission plan execution state, and the control system is configured to control the mobile work machine in accordance with a mission plan that defines a set of worksite operations as taught by Foster to enhance operator convenience (due to remote autonomous control, col. 1, lines 14-20).  

Regarding claim 11, Johnson discloses the mobile work machine, wherein the machine operation comprises an initiation of motion of a controllable subsystem of the mobile work machine (17, FIG. 2).

Regarding claim 17, Johnson teaches a mobile work machine (10, FIG. 1) comprising: 
 	an operator compartment (15, FIG. 2) comprising an operator interface mechanism configured to receive operator input (17, 18; FIG. 2); 
 	an object detection system configured to detect on object on the worksite during operation of the mobile work machine (Objects detected near the machine via cameras, ¶¶ 53-54); and 
 	a visualization system configured to control a visual indicator mechanism to generate a visual indication of the detected object (49, FIG. 6).
 	Johnson is silent to a control system configured to generate a control signal to control the mobile work machine in an unmanned operation mode on a worksite.    
However, in the same field of endeavor, Foster teaches a status indicator for an autonomous agricultural vehicle including a sensor assembly to facilitate autonomous control of the vehicle (col. 5, lines 48-57).  The vehicle may operate in an automatic mode in which the processor controls the operation of the vehicle (col. 6, lines 40-50).     
 	It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify the visualization system taught by Johnson to be configured to generate a control signal to control the mobile work machine in an unmanned 

Regarding claim 18, Johnson discloses the mobile work machine, wherein the visual indicator mechanism comprises a multi-color lighting assembly in the operator compartment (light emitting diode package ¶ 35 and Pixel of images ¶ 48).

Regarding claim 19, Johnson discloses the mobile work machine, wherein the visual indication generated by the multi-color lighting assembly is visible from positions on the worksite outside the operator compartment in substantially three hundred and sixty degrees (via headset and cameras surrounding vehicle completely, FIGS. 3 and 4).

Regarding claim 20, Johnson discloses the mobile work machine, wherein the multi-color lighting assembly is movable between a first position and a second position in which the multi-color lighting assembly is located above an operator seat in the operator compartment (204, FIG. 3). 

Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Johnson et al. (Pub. No.: US 2015/0199847 A1) as applied to claim 12 above, and further in view of Foster et al. (Patent No.: US 9,849,828 B2).
Regarding claim 14, Foster teaches the mobile work machine, and further comprising a control system configured to activate an unmanned operation mode based on movement of the visual indicator mechanism to the second position (col. 6, lines 40-50).     
 	It would have been obvious to modify Johnson to be configured to activate an unmanned operation mode based on movement of the visual indicator mechanism to the second position as taught by Foster to enhance operator convenience (due to remote autonomous control, col. 1, lines 14-20).  

Regarding claim 15, Foster teaches the mobile work machine, and further comprising: mode switching logic configured to initiate an unmanned operation mode based on detecting that the visual indicator mechanism is in the second position (col. 6, lines 40-50). 
 	It would have been obvious to modify Johnson to comprise mode switching logic configured to initiate an unmanned operation mode based on detecting that the visual indicator mechanism is in the second position as taught by Foster to enhance operator convenience (due to remote autonomous control, col. 1, lines 14-20).  




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYLER J LEE whose telephone number is (571)272-9727. The examiner can normally be reached M-F 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on 571-270-3703. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TYLER J LEE/Primary Examiner, Art Unit 3663